p_i

MCGREGOR W. SCOTT
United States Attorney
ROBERT J. ARTUZ

Assistant United States Attorney
501 l Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

\OOC\]O\U'l-l>b~>l\)

,_A
O

IN THE MATTER OF THE APPLICATION
OF THE UNITED STATES OF AMERICA
FOR SEARCH WARRANTS lCONCERNING:

p_\p_i
N»-‘

SAMSUNG CELLPHONE (ITEM NUMBER
8) AND TWO APPLE IPHONE
CELLPHONES (ITEM NUMBER 9)
CURRENTLY LOCATED AT OFFICE OF`
THE INSPECTOR GENERAL’S FRESNO
SATELLITE OFFICE EVIDENCE SAFE,
LOCATED AT 2440 TULARE STREET,
SUITE 310, FRESNO, CA 93 721

)-\)-d)-l>_a)-\
\lO'\U`l-l>b.)

INFORMATION ASSOCIATED WITH
BERUCKG94@GMAIL.COM,
BLAKEANDRE4@GMAIL.COM,
BRIANCLARK096@GMAIL.COM, AND
WILLHARR6@GMAIL.COM, THAT IS
STORED AT PREMISES CONTROLLED BY
GOOGLE LLC ,

>-lv-l
\OOQ

 

[\.)
O

INFORMATION ASSOCIATED WITH
BAMBER43@YAH00.C0M,
cARRIE_DAY@YAHOO.COM,
GSTEPHENS93@YAH00.COM,
HOWARDM909@YAH00.C0M,
JBRYANT174@YAH00.cOM,
JDAVIDS46@YAH00.C0M,
KAYLAALLEN992@YAH00.C0M, AND
WAYNEJOHNSON506@YAH00.C0M
THAT ls STORED AT PREMISES
CONTROLLED BY YAHOO! INC.

NNNNNNNN
O°\lO’\U‘l-hb~>l\)'-‘

 

 

ORDER TO REQUEST TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS

 

 

 

FlLED

MAR 05 2019

' c K.u. .ocs m co
maggio ms ccg&mufmgf

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

PROPOSED] ORDER TO UNSEAL’SEARCH
WARRANTS AND SEARCH WARRANT
AFFIDAVITS ` y

2:18-SW-048`2'EFB

SEALED  

2:18-SW-0495 EFB

2118-SW-O496 EFB

_+_

 

 

 

 

\OOO\]C\Ul-PWN»-¢

N [\) [\) [\) [\) [\) [\) [\) [\) v-* v-I »_a v-a v-a »-¢ »-¢ v-a 4 »-¢ v-a
00 \l C\ U'l -P 03 [\) *-‘ 0 \O 00 _\l C\ U'l -P b.) [\) ’_‘ O

INFORMATION ASSOCIATED WITH 2:18-SW-0497 EFB
APPLE ID BTSPRESENTS@ICLOUD.COM
THAT IS STORED AT PREMISES
CONTROLLED BY APPLE, INC.

INFORMATION ASSOCIATED WITH 2:18-SW-0537 EFB
DARRON DIMITRI ROSS THAT IS STORED
AT PREMISES CONTROLLED BY APPLE,
INC. `

INFORMATION ASSOCIATED WlTH 2:18-SW-0538 EFB
MOBILE PHONE NUMBERS 704-430-4344
AND 980-254-1979 THAT IS STORED AT
PREMISES CONTROLLED BY AT&T
CORPORATION

INFORMATION ASSOCIATED WITH 2218-SW-0539 EFB
MOBILE PHONE NUMBER 916-710-3366
THAT IS STORED AT PREMISES
CONTROLLED BY T-MOBILE US, INC.

INFORMATION ASSOCIATED WITH 2:18-SW-0892 EFB
XROSSI 14@GMAIL.COM AND `
DIMITRIGLENSS@GMAIL.COM, THAT IS
STORED AT PREMISES CONTROLLED BY
GOOGLE LLC

IN THE MATTER OF THE APPLICATION 2118-SW-0511 EFB
OF THE UNITED STATES OF AMERICA
FOR AN ORDER PURSUANT TO § 2703(d)
RE: EMAIL ACCOUNTS IDENTIFIED BY
BTSPRESENTS@GMAIL.COM AND
SACLIVEPRESENTS@GMAIL.COM

 

 

 

 

Upon application of the United States of America and igood cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

\ ,
~`

Dated: §/§*// q

 

The Honorable Allison`CIaire
UNITED STATES MAGISTRATE JUDGE

l ORDER TO REQUEST TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT 2
AFFIDAVITS

 

 

